Case 19-71260-AKM-7A         Doc 10    Filed 11/02/19   EOD 11/02/19 15:34:42       Pg 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

In Re:                                     )
                                           )
DAVID W. MILLER                            )      CASE NO. 19-71260-AKM-7
                                           )
DEBTOR(S)                                  )

                   TRUSTEE’S REPORT OF POSSIBLE ASSETS AND
                      NOTICE OF PROPOSED ABANDONMENT


         Comes now Stacy Wissel, Chapter 7 Trustee herein, and notifies the Court that

there are possible assets in this case, administration of which may result in a dividend

to creditors. The Clerk is requested to establish a Claims Bar Date at this time.

         A completed inventory of the property of the debtor is listed on the Attached

Form 1.

         The trustee moves that all the property listed in the petition be abandoned as

exempt, over encumbered or not otherwise suitable for administration except for the

following: POTENTIAL STATE AND FEDERAL TAX REFUND FOR 2019.

         A report of deposit will be submitted when funds are received for deposit.


DATE: Saturday, November 2, 2019           /s/ Stacy Wissel
                                           Stacy Wissel, Trustee
                                           Attorney Number: 17154-54
                                           Post Office Box 68
                                           Decker, IN 47524-0068
                                           812.882.6452
                                           swissel@sbcglobal.net
Case 19-71260-AKM-7A        Doc 10    Filed 11/02/19    EOD 11/02/19 15:34:42       Pg 2 of 2



                                   Certificate of Service

        I do hereby certify that on Saturday, November 2, 2019, a copy of the foregoing
Trustee’s Report of Possible Assets and Notice of Proposed Abandonment was
filed electronically. Notice of this filing will be sent to the following parties through the
Court’s Electronic Case Filing System. Parties may access this filing through the
Court’s system.

              Lloyd Koehler - lloydkoehler@hotmail.com
              U.S.Trustee - ustpregion10.in.ecf@usdoj.gov
              Stacy M. Wissel - tr_wissel_ecf@sbcglobal.net, IN57@ecfcbis.com

        I further certify that on Saturday, November 2, 2019, a copy of the foregoing
Trustee’s Report of Possible Assets and Notice of Proposed Abandonment was
mailed by first -class United States Mail, postage prepaid, and properly addressed to
the following:

              David Miller
              1509 Cumberland Avenue
              Evansville IN 47712

                                           BY:__/s/ Stacy Wissel ____________
                                           Stacy Wissel, Trustee
                                           Post Office Box 68
                                           Decker, IN 47524
                                           812.886.6452
                                           812.886.6522 (fax)
                                           swissel@sbcglobal.net
